Cite as 2014 Ark. 409

                SUPREME COURT OF ARKANSAS
                                      No.   CR-14-742

ISRAEL TODD WATSON                               Opinion Delivered   October 2, 2014

                              APPELLANT          MOTION FOR RULE ON CLERK;

V.

STATE OF ARKANSAS                                REMANDED TO THE CIRCUIT
                                 APPELLEE        COURT FOR FINDINGS OF FACT
                                                 ON ATTORNEY ERROR;
                                                 CLERK DIRECTED TO ACCEPT
                                                 APPEAL.


                                       PER CURIAM

       Israel Todd Watson, by and through his attorney, Darrell F. Brown, has filed a motion

for rule on clerk. On September 19, 2013, the circuit court entered a judgment and

commitment order. Watson timely filed a notice of appeal on October 2, 2013. On

December 18, 2013, the circuit court granted Watson until April 19, 2014, to file the

transcript. At that time, although Watson would later be found to be indigent, family

members had arranged to pay $3,332.40 for what they believed was the full cost of preparing

the record. However, upon attempting to pick up the transcript prior to the deadline for

lodging the record, they learned that an additional $2,798.50 was due.

       When it became apparent that Watson could secure no more private funds, he

successfully petitioned to be declared indigent. Although, pursuant to Arkansas Rule of

Appellate Procedure–Criminal 4(c) (2013), Watson’s transcript was due no later than May 2,

2014, on April 28, 2014, the circuit court entered an order extending the deadline for filing
                                    Cite as 2014 Ark. 409

the record until August 19, 2014. The motion was untimely under Arkansas Rule of

Appellate Procedure–Criminal 4(c), and the circuit court’s assigned deadline also did not

comport with the rule.

       In McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004), we said that there are only

two possible reasons for an appeal not being timely perfected: either the party or attorney

filing the appeal is at fault, or there is good reason. Id. at 116, 146 S.W.3d at 891. When it

is plain from the motion, affidavits, and record that relief is proper under either rule based on

error or good reason, the relief will be granted, and if there is attorney error, a copy of the

opinion will be forwarded to the Committee on Professional Conduct. See id.

       In the matter before us, the motion and record do not plainly reveal whether fault on

the part of Thompson’s attorney caused the failure to timely file a complete record.

Therefore, we direct the clerk to accept the appeal and remand the issue of attorney fault to

the circuit court to make findings of fact so that this court may make a decision on attorney

error. Moore v. State, 359 Ark. 370, 197 S.W.3d 447 (2004).

       Remanded.




                                               2